Exhibit 10.45

 

January 9, 2004

 

Darrin Uecker

3048 Foothill Rd.

Santa Barbara, CA 93105

 

Dear Darrin:

 

On behalf of RITA Medical Systems, Inc. (the “Company”), I am pleased to offer
you the position of Chief Technology Officer. Speaking for myself, as well as
the other members of the Company’s management team, we are all very impressed
with your credentials and we look forward to your future success in this
position.

 

The terms of your new position with the Company are as set forth below:

 

1. Position.

 

a. You will become the Chief Technology Officer, working out of the Company’s
office in Mountain View, California. You will report to the Company’s Chief
Executive Officer.

 

b. You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company. During the term of your
employment, you further agree that you will devote all of your business time and
attention to the business of the Company, the Company will be entitled to all of
the benefits and profits arising from or incident to all such work services and
advice, you will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, without the prior
written consent of the Company’s Board of Directors, and you will not directly
or indirectly engage or participate in any business that is competitive in any
manner with the business of the Company. Nothing in this letter agreement will
prevent you from accepting speaking or presentation engagements in exchange for
honoraria or from serving on boards of charitable organizations, or from owning
no more than one percent (1%) of the outstanding equity securities of a
corporation whose stock is listed on a national stock exchange.

 

2. Start Date. Subject to fulfillment of any conditions imposed by this letter
agreement, you will commence this new position with the Company on January 12,
2004.

 

3. Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

 

4. Compensation.

 

a. Base Salary. You will be paid a monthly gross salary of $17,916.67, which is
equivalent to $215,000 on an annualized basis. Your salary will be payable in
two equal payments on the 15th and the last day of the month.



--------------------------------------------------------------------------------

Page 2

 

b. Bonus. You will be eligible to participate in the Company management cash
bonus program at the Vice President level.

 

c. One-Time Bonus. You will receive a one-time cash bonus of $10,000 (less
appropriate withholdings) payable after completing sixty (60) days of
employment, provided you are an active employee in good standing with the
company on that date.

 

d. Annual Review. Your base salary will be reviewed as part of the Company’s
normal annual salary review process.

 

e. Relocation Expenses. In connection with your relocation from Santa Barbara to
the San Francisco Bay Area and subject to a budget not to exceed $80,000, the
Company will reimburse you for, or pay directly, actual and reasonable expenses
associated with the following:

 

  • RITA agrees to gross up all applicable relocation expenses.

 

  • Sale of your current home, including seller real estate commission, real
estate tax and attorney’s fees (providing the sale occurs within the first four
(4) months after your employment begins).

 

  • Purchase of a new home in the Bay Area, including up to two (2) points, as
well as usual closing costs (providing the purchase occurs within the first six
(6) months after your employment begins).

 

  • Movement of your household goods.

 

  • Temporary living accommodations for up to three (3) months while locating a
rental property or home to purchase.

 

Payment of any amount of the Relocation Package is contingent upon your
submission of original receipts or invoices to the Company. Any amounts of the
Relocation Package owed to you will be paid within 30 days after the Company’s
receipt of your substantiated reimbursement request. Because this is a
substantial investment, this payment is made with the expectation that you will
not voluntarily leave the company after your move. If you do terminate your
employment with RITA prior to completing 12 months of service after your
relocation, you will owe RITA a pro-rated portion of the relocation bonus.

 

5. Stock Options.

 

a. Initial Grant. In connection with the commencement of your employment, the
Company will recommend that the Board of Directors, or a Committee of the Board
of Directors, grant you an option to purchase 200,000 shares of the Company’s
Common Stock (“Shares”) with an exercise price equal to the fair market value on
the date of the grant. These option shares will vest at the rate of 1/8 of the
total after the first six months of employment and then 1/48 of the total per
month, such that the options will become fully vested at the end of four years.
Vesting will, of course, depend on your continued employment with the Company.
The option will be an incentive stock option to the maximum extent allowed by
the tax code and will be subject to the terms of the Company’s 2000 Incentive
Stock Option Plan and the Stock Option Agreement between you and the Company.
This option is subject to the approval of the Company’s Board of Directors or
designated Committee of the Board.

 



--------------------------------------------------------------------------------

Page 3

 

b. Subsequent Option Grants. Subject to the discretion of the Company’s Board of
Directors, you may be eligible to receive additional grants of stock options or
purchase rights from time to time in the future, on such terms and subject to
such conditions as the Board of Directors shall determine as of the date of any
such grant.

 

6. Benefits.

 

a. Insurance Benefits. The Company will make available to you medical, dental,
vision, life and long-term disability insurance benefits. More detailed
information will be provided in a new-hire packet that will be given to you
after your acceptance of this offer.

 

b. Vacation. You will be entitled to 3 weeks paid vacation per year, pro-rated
for the remainder of this calendar year. Vacation accrues as follows: five (5)
hours accrue per pay period from your date of hire. During the first six months,
no vacation may be taken unless a special exception has been granted.

 

c. 401K Retirement Plan. You will be eligible to participate in the Company’s
employee-contribution 401K Retirement Plan beginning on the first January 1,
April 1, July 1, or October 1 following commencement of your employment.

 

d. Employee Stock Purchase Plan. You will be eligible to participate in the
Company’s Employee Stock Purchase Plan beginning on the first February 1 or
August 1 following commencement of your employment.

 

7. Severance Benefits. In the event that the Company or its successor in
interest terminates your employment without Cause (as defined below), then you
will be entitled to receive continuation of your then-current monthly base
salary for six (6) months following your termination date. This salary
continuation shall be contingent upon confirmation to the Company’s satisfaction
that you are actively seeking Full-Time Employment, which for purposes of this
Offer Letter shall be defined as at least thirty-five (35) hours per week of
compensated labor, including consulting and other work. In the event that you
commence Full-Time Employment, your salary continuation will cease. In addition,
following the termination of your employment, the Company will pay your COBRA
insurance premiums (provided that you elect such coverage) until the earlier of
(A) six (6) months following your termination date or (B) the date on which you
become eligible for insurance benefits from another employer. Upon termination
of your employment with the Company, you will be entitled to receive benefits
only as set forth herein or as otherwise provided by applicable law. Your
entitlement to these severance benefits will be conditioned upon your execution
and delivery to the Company of (i) a general mutual release of all claims
(provided that the Company shall not be required to release any claims arising
from a material breach by you of the Confidentiality Agreement (as defined
below)) and (ii) a resignation from all of your positions with the Company.

 

For purposes of this Offer Letter, “Cause” shall mean (i) gross negligence or
willful misconduct in the performance of the Employee’s duties to the Company
where such gross negligence or willful misconduct has resulted or is likely to
result in substantial and material damage to the Company or its subsidiaries,
(ii) repeated unexplained or unjustified absence from the Company, (iii) a
material and willful violation of any federal or state law; (iv) commission of
any act of fraud with respect to the Company; or (v) conviction of a felony or a
crime involving moral turpitude causing material harm to the standing and
reputation of the Company, in each case as determined in good faith by the Board
of Directors of the Company.

 



--------------------------------------------------------------------------------

Page 4

 

8. Confidential Information and Invention Assignment Agreement. Your acceptance
of this offer and commencement of employment with the Company is contingent upon
the execution, and delivery to an officer of the Company, of the Company’s
Confidential Information and Invention Assignment Agreement, a copy of which is
enclosed for your review and execution (the “Confidentiality Agreement”), prior
to or on your Start Date.

 

9. Confidentiality of Terms. You agree to follow the Company’s strict policy
that employees must not disclose, either directly or indirectly, any
information, including any of the terms of this agreement, regarding
compensation, or stock purchase or option allocations to any person, including
other employees of the Company; provided, however, that you may discuss such
terms with members of your immediate family and any legal, tax or accounting
specialists who provide you with individual legal, tax or accounting advice.

 

10. At-Will Employment. Your employment with the Company will be on an “at will”
basis, meaning that either you or the Company may terminate your employment at
any time for any reason or no reason, without further obligation or liability.

 

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign, date this letter in the space provided below, and return it to me, along
with a signed and dated copy of the Confidentiality Agreement. This letter,
together with the Confidentiality Agreement, set forth the terms of your
employment with the Company and supersedes any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by the Company and by you. This offer will
expire unless signed by you by December 29, 2003.

 

Very truly yours,

RITA MEDICAL SYSTEMS, INC.

By:

 

/s/ Joseph DeVivo

--------------------------------------------------------------------------------

   

    Joseph DeVivo

Title:

 

    Chief Executive Officer

 

ACCEPTED AND AGREED:

DARRIN UECKER

/s/ Darrin Uecker

--------------------------------------------------------------------------------

Signature

    12/29/03

--------------------------------------------------------------------------------

Date

 

Enclosure:     Confidential Information and Invention Assignment Agreement

 